IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DWIGHT EUGENE BARNES,                      : No. 171 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE,                      :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.